488 P.2d 383 (1971)
Tommy Lee BENSON, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-15798.
Court of Criminal Appeals of Oklahoma.
August 30, 1971.
Andrew T. Dalton, Jr., Appellate Public Defender, for plaintiff in error.
Larry Derryberry, Atty. Gen., for defendant in error.
*384 BUSSEY, Presiding Judge.
Tommy Lee Benson, age 16, hereinafter referred to as defendant, was charged in the District Court of Tulsa County of the crime of Burglary in the second Degree. The defendant, being represented by his attorney, entered a plea of guilty to the said offense and was sentenced to a term of three years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
The defendant contends that it is a denial of the Equal Protection of the Laws Clause of the Fourteenth Amendment to the Constitution of the United States to prosecute offenders of one sex for committing specified acts while granting to members of the opposite sex immunity under the protection of the Juvenile Code, and further, that the action of the State is in violation of defendant's rights under the Nineteenth Amendment to the Constitution of the United States. The defendant, in short, alleges that Title 10 O.S.Supp., § 1101, is unconstitutional insofar as it discriminates on the basis of sex. In the recent case of Johnson v. State, Okl.Cr., 476 P.2d 397, A-16,087, we stated:
"We are therefore of the opinion that 10 O.S.Supp., § 1101, does not violate the defendant's constitutional rights under the Fourteenth or Nineteenth Amendments of the Constitution of the United States."
See also Lamb and Reed v. State, Okl.Cr., 475 P.2d 829, A-15,610 and A-15,670. The judgment and sentence is hereby affirmed.
BRETT and NIX, JJ., concur.